Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 7 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 2 of each claim, the limitation “the play surface” lacks antecedent basis.  It was not clear what defines “the play surface” since independent claims 1 and 18 failed to mention such play surface.  Finally, the claims as written are unclear because it was not clear whether in a rest position, “the one or more springs” OR the arms being substantially parallel with “the play surface”; and it was also not clear that how the one spring corresponds with the plurality of arms and how they are connected together for “being substantially parallel with “the play surface”.  For now, it is interpreted that the arm(s) being substantially parallel with “the play surface”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloxham et al U.S. Patent 3,730,587.
Claim 1, Bloxham et al discloses a play device comprising a support post (26); a hub (28) rotatably mounted to an upper end of the support post; an arm (32) extending away from the hub, each arm having a distal end supporting a seat (16) (Fig. 8); the seat being suspended from the distal end of the arm; one or more springs (36, 36’, 160) configured to provide the arm with an up-and-down movement; wherein the play device is configured so that an occupant of the seat may cause the hub to rotate about the support post by pushing off from a play or ground surface, wherein rotation of the hub causes the seat to move around the support post in a circular swing path; wherein the play device is further configured so that an occupant of the seat may actuate the spring, such that the distal end of arm from which the seat is suspended moves up and down.  It is noted that Bloxham et al only shows one arm extending away from the hub instead of the plurality of arms as claimed.  However, such additional arm is merely a duplication in parts and it has been held that mere duplication in parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).

Claim 3, each arm is connected to the hub by the spring (see Fig. 9).
Claim 4, each arm is also connected to the hub by a pivot (see Fig. 9).
Claims 5 and 6, Bloxham et al also shows the spring can be a compression spring (162) with a casing (Fig. 10), and Bloxham et al does not specifically disclose the spring as air spring as claimed.  However, such difference is merely a mechanical expediency and it would have been a matter of design choice to substitute the spring (36) or compression spring (162) with any conventional air spring to accommodate any particular environment.
Claims 7 and 19, as best understood, a rest position of the spring corresponds with the arm (54) being parallel with the play surface such as ground surface (Fig. 1).
Claims 8-10, the seat is configured to swing in alignment with the circular swing path; a mounting element (52) having a hinge provides a to and fro swinging motion (Fig. 1); and the hinge restricts the height to which the seat may swing during the to and fro swinging motion.
Claim 11, the seat (16) is configured to swing in a direction away from the support post (26) due to centripetal forces caused by movement of the seat around the support post.
Claims 15 and 17, the seat is suspended from the distal end of the arm by a flexible cable (18).
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloxham as applied to claims 1 and 18 above, and further in view of Monachello US 2012/0178543.
It is noted that Bloxham et al fails to teach the seat (16) as being a disc seat as claimed.  However, such disc seat is very well known in the art as evidenced by Monachello teaching a swing having a disc seat (19) (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the seat (16) of Bloxham et al with the disc seat as taught by Monachello to accommodate any particular play environment.

Claims 1, 8, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers et al U.S. Patent 8,475,342.
Claim 1, Flowers et al discloses a play device comprising a support post (13); a hub (15) rotatably mounted to an upper end of the support post (Fig. 3); an arm (16, 17) extending away from the hub, each arm having a distal end supporting a seat (71, 300) (Figs. 1 and 11); the seat being suspended from the distal end of the arm; one or more springs (51, 62) configured to provide the arm with an up-and-down movement; wherein the play device is configured so that an occupant of the seat may cause the hub to rotate about the support post by pushing off from a play or ground surface, wherein rotation of the hub causes the seat to move around the support post in a circular swing path; wherein the play device is further configured so that an occupant of the seat may actuate the spring, such that the distal end of arm from which the seat is suspended moves up and down.  It is noted that Flowers et al only shows one arm extending away In re Harza, 124 USPQ 378 (CCPA 1960).
	Claims 8 and 9, each seat is configured to swing in alignment with the circular swing path; and a mounting element having a hinge (61) that provides a to and fro swinging motion.
	Claim 14, an internal bearing assembly (15, 21) (see Fig. 3) that surrounds and rotates on a head of the upper end of the support post.  
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711